Judgment and order affirmed, with costs, upon the ground that it was a question of fact for the jury under all the evidence to say whether the building in question was a hotel within the meaning and purpose of section 205 of the General Business Law. All concur, except Hubbs, P. J., and Clark, J., who dissent on the law and facts and vote for reversal and granting a new trial on the ground that the building was not a hotel within the meaning of said statute. Present —■ Hubbs, P. J., Clark, Sears, Crouch and Sawyer, JJ.